                                           Case 5:20-cv-07234-EJD Document 8 Filed 12/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GREGORY DOWNS,
                                  11                                                    Case No. 20-07234 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF TRANSER
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     CDCR,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner currently confined at the California Men’s Colony (CMC)
                                  19   in San Luis Obispo, filed a pro se civil rights complaint regarding prison conditions,
                                  20   specifically with respect to the prison’s handling of prisoners infected with the coronavirus
                                  21   at CMC. Dkt. No. 1. Although Plaintiff names the CDCR as the sole Defendant, his
                                  22   request for relief involves the Chief Medical Officer at CMC, his ADA status, and other
                                  23   medical issues involving surgery. Id. at 2-3. Because the proper defendants for his claims
                                  24   reside in and the acts complained of occurred in San Luis Obispo County, which lies
                                  25   within the venue of the Western Division for the Central District of California, see 28
                                  26   U.S.C. § 84(c), venue properly lies in that district and not in this one. See 28 U.S.C. §
                                  27   1391(b). Accordingly, this case is TRANSFERRED to the United States District Court for
                                  28   the Central District of California. See 28 U.S.C. § 1406(a).
                                            Case 5:20-cv-07234-EJD Document 8 Filed 12/01/20 Page 2 of 2




                                   1            To the extent that Plaintiff is attempting to challenge a conviction out of Los
                                   2   Angeles County, he may only do so by filing a federal habeas action under 28 U.S.C. §
                                   3   2254 in the proper venue. See 28 U.S.C. § 2241(d).
                                   4            The Clerk shall terminate all pending motions and transfer the entire file to the
                                   5   Western Division for the Central District of California.
                                   6            IT IS SO ORDERED.
                                   7   Dated: _____________________
                                                 12/1/2020                                 ________________________
                                                                                           EDWARD J. DAVILA
                                   8
                                                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Transfer
                                  25   PRO-SE\EJD\CR.20\07234Downs_transfer (CD)

                                  26

                                  27

                                  28                                                   2
